Order unanimously reversed, without costs of this appeal to either party, and matter remitted to Special Term for further proceedings in accordance with the memorandum. Memorandum: The custodial provisions of the annulment decree were changed without any common-law proofs being taken. The custody of children should not be determined on the basis of recriminatory and controverted affidavits, but the court should make such a determination only after *858a full and plenary hearing and inquiry. (15 N. Y. Jur., Domestic Relations, § 357, p. 561; Fernandez v. Fernandez, 282 App. Div. 1043; Matter of Uhlan v. Uhlan, 283 App. Div. 1013; People ex rel. Kenny v. Kenny, 277 App. Div. 578; Radeff v. Radeff, 272 App. Div. 582; Maxson v. Maxson, 271 App. Div. 1044.) (Appeal from order of Onondaga Special Term amending a judgment of March 16, 1962 permitting plaintiff, as mother, to take minor child to California to live and except that visitation is limited to mother’s domicile in California.) Present — Bastow, J. P., Goldman, MeClusky, Henry and Noonan, JJ.